PER CURIAM:
A. Masoud Gohari appeals the district court’s order denying his motion for attorney’s fees. We have reviewed the record and find the court did not abuse its discretion in not granting the motion. Accordingly, we affirm for the reasons stated by the district court. See Parsi v. Gohari, No. CA-02-296-AW (D. Md. June 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED